      Case
       Case6:21-cv-00003
            6:21-cv-00003 Document
                           Document28-3
                                    66 Filed
                                        Filedon
                                              on02/06/21
                                                 01/28/21ininTXSD
                                                              TXSD Page
                                                                    Page11ofof99




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION



 STATE OF TEXAS,

                         Plaintiff,
                                                              Case No. 6:21-cv-00003
 v.

 UNITED STATES OF AMERICA, et al.,

                        Defendants,

 and

 FIEL HOUSTON and REFUGEE AND
 IMMIGRANT CENTER FOR EDUCATION
 AND LEGAL SERVICES,

                        Intervenor-Defendants.



                            PROPOSED ANSWER OF INTERVENORS

        Proposed Intervenors, FIEL Houston and Refugee and Immigrant Center for Education

and Legal Services (“RAICES”), file this Answer in response to Plaintiff’s Complaint, as

follows:

                                      INTRODUCTION

        1.    In response to Paragraphs 1-2 of the Complaint, Intervenors deny the allegations.




                                               1
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page22ofof99




                                           I. PARTIES

       2.      In response to Paragraphs 3-4 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

       3.      In response to Paragraph 5 of the Complaint, Intervenors deny the allegations.

       4.      In response to Paragraph 6 of the Complaint, Intervenors admit the allegations.

       5.      In response to Paragraph 7 of the Complaint, the allegations are legal conclusions

to which no response is required.

       6.      In response to Paragraphs 8-12 of the Complaint, the allegations include legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors admit the allegations.

                               II. JURISDICTION AND VENUE

       7.      In response to Paragraphs 13-15 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

                                III. FACTUAL BACKGROUND

       A. The Agreement

       8.      In response to Paragraphs 16-17 of the Complaint, the allegations include legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.



                                                 2
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page33ofof99




       9.      In response to Paragraphs 18-22 of the Complaint, which quote a purported

agreement between Plaintiff and the Department of Homeland Security that Plaintiff submitted at

ECF No. 1-1, that document speaks for itself. To the extent Paragraphs 18-22 contain any

additional factual allegations, Intervenors deny the allegations.

       10.     In response to Paragraph 23 of the Complaint, which references ECF No. 1-1, that

document speaks for itself. In response to the other allegations in Paragraph 23 of the

Complaint, Intervenors are without sufficient knowledge or information to admit or deny the

allegations and therefore deny the allegations.

       B. The January 20 Memorandum

       11.     In response to Paragraph 24 of the Complaint, which quotes a memorandum that

Plaintiff submitted at ECF No. 1-2, that document speaks for itself. To the extent Paragraph 24

contains any additional factual allegations, Intervenors admit the allegations.

       12.     In response to Paragraph 25 of the Complaint, which quotes ECF No. 1-2, that

document speaks for itself. To the extent Paragraph 25 contains any additional factual

allegations, Intervenors denies the allegations.

       13.     In response to Paragraph 26 of the Complaint, Intervenors deny the allegations.

       14.     In response to Paragraph 27 of the Complaint, which quotes ECF No. 1-2, that

document speaks for itself. To the extent Paragraph 27 contains any additional factual

allegations, Intervenors admit the allegations.

       15.     In response to Paragraph 28 of the Complaint, Intervenors are without sufficient

knowledge or information to admit or deny the allegations and therefore deny the allegations.
                                                   3
     Case
      Case6:21-cv-00003
           6:21-cv-00003 Document
                          Document28-3
                                   66 Filed
                                       Filedon
                                             on02/06/21
                                                01/28/21ininTXSD
                                                             TXSD Page
                                                                   Page44ofof99




       16.     In response to Paragraph 29 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors admit that no formal notice-and-comment proceedings

occurred, and otherwise deny the allegations.

       17.     In response to Paragraph 30 of the Complaint, Intervenors deny the allegations.

       C. Imminent and Irreparable Harms to Texas

       18.     In response to Paragraphs 31-33 of the Complaint, which quote ECF No. 1-1, that

document speaks for itself. To the extent Paragraphs 31-33 contain any additional factual

allegations, Intervenors deny the allegations.

       19.     In response to Paragraphs 34-36 of the Complaint, Intervenors are without

sufficient knowledge or information to admit or deny the allegations and therefore deny the

allegations.

       20.     In response to Paragraph 37 of the Complaint, Intervenors deny the allegations.

                                          IV. CLAIMS

                                            COUNT I

                     Failure to Provide Notice to and Consult with Texas

       21.     In response to Paragraph 38, Intervenors incorporate by reference all preceding

paragraphs.

       22.     In response to Paragraph 39 of the Complaint, Intervenors are without sufficient

knowledge or information to admit or deny the allegations and therefore deny the allegations.



                                                 4
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page55ofof99




       23.     In response to Paragraphs 40-42 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

                                                COUNT II

                   Failure to Remove Illegal Aliens in Violation of 8 U.S.C. § 1231

       24.     In response to Paragraph 43, Intervenors incorporate by reference all preceding

paragraphs.

       25.     In response to Paragraphs 44-45 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

       26.     In response to Paragraphs 46-47 of the Complaint, which quotes ECF No. 1-2,

that document speaks for itself. The other allegations in Paragraphs 46-47 are legal conclusions

to which no response is required. To the extent that an answer is required regarding any other

factual allegations, Intervenors deny the allegations.

       27.     In response to Paragraphs 48-49 of the Complaint, the allegations are legal

conclusions to which no response is required.

                                           COUNT III

                  Failure to Take Care that the Laws be Faithfully Executed

       28.     In response to Paragraph 50, Intervenors incorporate by reference all preceding

paragraphs.



                                                 5
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page66ofof99




       29.     In response to Paragraphs 51-52 of the Complaint, the allegations are legal

conclusions to which no response is required.

       30.     In response to Paragraphs 53-55 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

       31.     In response to Paragraphs 56-57 of the Complaint, the allegations are legal

conclusions to which no response is required.

                                           COUNT IV

                           Arbitrary and Capricious Agency Action

       32.     In response to Paragraph 58, Intervenors incorporate by reference all preceding

paragraphs.

       33.     In response to Paragraph 59 of the Complaint, the allegations are legal

conclusions to which no response is required.

       34.     In response to Paragraph 60 of the Complaint, which quotes ECF No. 1-1, that

document speaks for itself. To the extent Paragraph 60 contains any additional factual

allegations, Intervenors deny the allegations.

       35.     In response to Paragraphs 61-64 of the Complaint, Intervenors deny the

allegations; Paragraphs 61-64 also contain legal conclusions to which no response is required.




                                                 6
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page77ofof99




                                           COUNT IV

          Failure to Follow the Requirements of Notice-and-Comment Rulemaking

       36.     In response to Paragraph 65, Intervenors incorporate by reference all preceding

paragraphs.

       37.     In response to Paragraphs 66 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.

       38.     In response to Paragraph 67 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors admit that no formal notice-and-comment proceedings

occurred, and otherwise deny the allegations.

                                            COUNT V

                       Failure to Promote the Removal of Illegal Aliens

       39.     In response to Paragraph 68, Intervenors incorporate by reference all preceding

paragraphs.

       40.     In response to Paragraph 69 of the Complaint, which quotes ECF No. 1-1, that

document speaks for itself. To the extent Paragraph 69 contains any additional factual

allegations, Intervenors deny the allegations.

       41.     In response to Paragraphs 70-72 of the Complaint, the allegations are legal

conclusions to which no response is required. To the extent that an answer is required regarding

any factual allegations, Intervenors deny the allegations.
                                                 7
    Case
     Case6:21-cv-00003
          6:21-cv-00003 Document
                         Document28-3
                                  66 Filed
                                      Filedon
                                            on02/06/21
                                               01/28/21ininTXSD
                                                            TXSD Page
                                                                  Page88ofof99




                                  V. PRAYER FOR RELIEF

       42.     The allegations contained in this section of the Complaint consist of Plaintiff’s

request for relief, to which no response is required, but insofar as an answer is deemed required,

Intervenors deny that Plaintiff is entitled to the requested relief or to any relief whatsoever. Each

and every allegation not heretofore expressly admitted or denied is denied.

                                      AFFIRMATIVE DEFENSES

       1.      This Court lacks subject matter jurisdiction.

       2.      This suit is barred by sovereign immunity.

       3.      Venue is improper.

       4.      Plaintiff fails to state a claim upon which relief may be granted.

       5.      The purported agreement between Plaintiff and the Department of Homeland

Security is void, invalid, and unenforceable.

       6.      The Department of Homeland Security and any person purporting to sign on its

behalf had no authority to enter into the purported agreement with Plaintiff.

       7.      Plaintiff lacks standing under Article III of the U.S. Constitution and cannot

demonstrate irreparable injury.

       8.      Plaintiff’s claims may be barred in whole or in part under unclean hands.

       9.      Plaintiff’s alleged injuries were caused by third parties.

       10.     Intervenors have, or may have, additional affirmative defenses that are not yet

known but may become known through future discovery. Intervenors assert each and every

affirmative defense as may be ascertained.
                                                  8
   Case
    Case6:21-cv-00003
         6:21-cv-00003 Document
                        Document28-3
                                 66 Filed
                                     Filedon
                                           on02/06/21
                                              01/28/21ininTXSD
                                                           TXSD Page
                                                                 Page99ofof99




                                          Respectfully submitted,
Omar C. Jadwat*                              /s/ Andre Segura
Michael Tan*                                 Andre Segura (Attorney-In-Charge)
Anand Balakrishnan*                          (Tex. 24107112; S.D. Tex. 3123385)
Noor Zafar*                                  Kathryn Huddleston*
AMERICAN CIVIL LIBERTIES UNION               AMERICAN CIVIL LIBERTIES UNION
FOUNDATION, IMMIGRANTS’ RIGHTS PROJECT       FOUNDATION OF TEXAS, INC.
125 Broad Street, 18th Floor                 5225 Katy Fwy., Suite 350
New York, NY 10004                           Houston, Texas 77007
(212) 549-2600                               (713) 942-8146
ojadwat@aclu.org                             asegura@aclutx.org
mtan@aclu.org                                khuddleston@aclutx.org
abalakrishnan@aclu.org                                  1.
nzafar@acutx.org                                        2.

Cody Wofsy*
Spencer E. Amdur*
AMERICAN CIVIL LIBERTIES UNION
39 Drumm Street
San Francisco, CA 94111
Telephone: (415) 343-1198
cwofsy@aclu.org
samdur@aclu.org


                                             *pro hac vice forthcoming




                                         9
